Citation Nr: 1115732	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a gunshot wound of the left foot with loss of proximal portions of the third and fourth metatarsals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which: granted service connection for a residual scar of a gunshot wound to the left foot, assigning a 10 percent disability evaluation; denied service connection for thoracic lumbar strain; and continued a 20 percent disability evaluation for a gunshot wound of the left foot with loss of proximal portions of the third and fourth metatarsals.  In March 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2005.

In June 2007, the Veteran presented sworn testimony during a video conference hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In December 2009, the Board granted the Veteran's claim of entitlement to secondary service connection for chronic lumbosacral strain and remanded his claim of entitlement to a rating in excess of 20 percent for a gunshot wound of the left foot with loss of proximal portions of the third and fourth metatarsals to the Appeals Management Center (AMC) for further evidentiary development, including obtaining an addendum medical opinion that addressed August 2009 x-rays of the left foot and commented on each of the objective findings laid out in the rating criteria for muscle disabilities under 38 C.F.R. § 4.56 (2010).  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The AMC obtained an addendum opinion from the August 2009 VA examiner in February 2010.  The examiner addressed the August 2009 x-ray findings and determined that the Veteran had a moderately severe muscle injury involving Muscle Group X.  However, the examiner did not comment specifically on the presence or absence of each of the objective findings referenced in 38 C.F.R. § 4.56.  Additionally, there is no indication in the claims file that the AMC provided the examiner with these criteria, as directed in the December 2009 Board remand.  As such, the Board finds that the AMC has not complied fully with the remand directives, as discussed more fully below.  As such, this matter must be remanded yet again.  See Stegall, supra.

The issue of entitlement to a disability rating in excess of 20 percent for a gunshot wound of the left foot with loss of proximal portions of the third and fourth metatarsals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if additional action is required on his part.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

It does not appear that the AMC fully complied with the directives of the December 2009 Board remand.  Specifically, there is no indication in the claims file that the AMC provided the August 2009 VA examiner with the specific objective findings and rating criteria used under 38 C.F.R. § 4.56.  As such, the examiner did not comment on these objective findings, as ordered in the December 2009 Board remand directives.  Accordingly, the February 2010 VA examiner's opinion is not adequate to render a decision on entitlement to a disability rating in excess of 20 percent for a gunshot wound of the left foot with loss of proximal portions of the third and fourth metatarsals and does not comply with the December 2009 Board remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to a disability rating in excess of 20 percent for a gunshot wound of the left foot with loss of proximal portions of the third and fourth metatarsals must be remanded for a new VA opinion.

For the foregoing reasons, the Board finds that the AMC did not fully comply with the December 2009 remand directives.  As such, this claim must be remanded in order to comply with the Board remand.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be returned to the original August 2009 VA examiner, if possible, to provide an addendum opinion on the current severity of the Veteran's left foot gunshot wound.  The Veteran may be recalled for examination or additional tests, if deemed necessary.

The AMC must provide the examiner with the criteria for classifying muscle injuries as moderately severe or severe under 38 C.F.R. § 4.56.  It must be documented in the claims file that these criteria were provided to the examiner.

In providing his opinion on the severity of the Veteran's gunshot wound, the examiner must address the criteria for classifying muscle injuries under 38 C.F.R. § 4.56.  He must specifically comment on the presence or absence of each of the objective findings contained within these criteria.

If the August 2009 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner to determine the current severity of the Veteran's left foot gunshot wound.  All indicated studies, including x-rays of the left foot, should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The AMC must provide the examiner with the criteria for classifying muscle injuries as moderately severe or severe under 38 C.F.R. § 4.56.  It must be documented in the claims file that these criteria were provided to the examiner.

In providing his/her opinion on the severity of the Veteran's gunshot wound, the examiner must address the criteria for classifying muscle injuries under 38 C.F.R. § 4.56.  S/he must specifically comment on the presence or absence of each of the objective findings contained within these criteria.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an evaluation in excess of 20 percent for a gunshot wound of the left foot with loss of proximal portions of the third and fourth metatarsals should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

